DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2011/0141235, referred to herein as “Tsukagoshi”) in view of Hendricks et al. (US 7,168,084, referred to herein as “Hendricks”).

Regarding claim 1, Tsukagoshi discloses: A method for transmitting data (Tsukagoshi: Fig. 1, paragraphs [0214] and [0215], disclosing video transmission), comprising: 
obtaining a to-be-sent image (Tsukagoshi: Fig. 2, element 112, disclosing a video framing unit; paragraph [0246], disclosing acquisition of left and right eye video) and obtaining to-be-sent target data (Tsukagoshi: paragraphs [0251] and [0252], disclosing acquisition of subtitle data), wherein the target data is data other than the to-be-sent image and… [other] data (Tsukagoshi: paragraphs [0251] and [0252], disclosing that the subtitle data includes text data—e.g., a different type of data ), and the… [other] data is notification information exchanged between a data receiving end and a data sending end (Tsukogoshi: paragraphs [0602] and [0607], disclosing a differential signal exchanged between an HDMI transmitting unit and an HDMI receiving unit); 
determining a first position for the to-be-sent image in an effective image area of an image frame (Tsukagishi: Fig. 2, element 112, disclosing a video framing unit; paragraph [0251], disclosing offset information for subtitle/graphics data to be superimposed on an image), and determining a second position for the target data in an effective image area of an image frame (Tsukagoshi: paragraphs [0251] and [0252], disclosing idling offset information indicating the superimposed position on the image); and 
taking the to-be-sent image and the target data as data of the same image frame, and sending, in a data sending mode for an effective image area, the to-be-sent image according to the first position and the target data according to the second position (Tsukagoshi: paragraph [0253], disclosing multiplexing of data for transmission as a bit stream).
Tsukagoshi does not explicitly disclose coaxial data.
However, Hendricks discloses coaxial data (Hendricks: Fig. 25, column 37, lines 15-17, disclosing use of a coaxial cable to deliver video content via a network).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the coaxial data of Hendricks in the method of Tsukagoshi.
One would have been motivated to modify Tsukagoshi in this manner in order to better deliver video content over a cable system (Hendricks: column 37, lines 17-20).

	Regarding claim 2, Tsukagoshi and Hendricks disclose: The method of claim 1, wherein before sending the to-be-sent image and the target data, the method further comprises: obtaining to-be-sent coaxial data, and determining a third position for the coaxial data in a blanking area of an image frame (Tsukagoshi: paragraphs [0602], disclosing control data transmitted through a blanking period); and taking the coaxial data as data of the image frame where the to-be-sent image and the target data are located, and sending the coaxial data according to the third position in a data sending mode for a blanking area (Tsukagoshi: paragraph [0253], disclosing multiplexing of data for transmission as a bit stream).

	Regarding claim 3, Tsukagoshi and Hendricks disclose: The method of claim 2, wherein obtaining to-be-sent coaxial data comprises: obtaining to-be-sent coaxial data that comprises data indicating the second position (Tsukagoshi: paragraphs [0251] and [0252], disclosing idling offset information indicating the superimposed position on the image; paragraphs [0602], disclosing control data transmitted through a blanking period).

	Regarding claim 4, Tsukagoshi and Hendricks disclose: The method of claim 3, wherein a position for the data indicating the second position in the blanking area of the image frame is in front of the second position (Tsukagoshi: paragraph [0447], disclosing control of overlay information in front of other information).

	Regarding claim 5, Tsukagoshi and Hendricks disclose: The method of claim 1, wherein the target data comprises a head identifier indicating a start position of the target data and an end identifier indicating an end position of the target data (Tsukogoshi: paragraphs [0251] and [0252], disclosing idling offset information indicating the superimposed position on the image).

	Regarding claim 6, Tsukagoshi and Hendricks disclose: The method of any one of claim 1, wherein obtaining to-be-sent target data comprises: obtaining to-be-sent target data indicating environmental information of an environment in which an image capture device for the to-be-sent image is located; and/or obtaining to-be-sent target data indicating audio information captured by the image capture device for the to-be-sent image; and/or obtaining to-be-sent target data indicating image information of an image (Tsukogoshi: Fig. 10, disclosing synchronization with video scenes—e.g., an environment in which an image capture device is located; Fig. 2, element 116, paragraph [0216], disclosing a microphone for obtaining audio information).

	Regarding claim 7, Tsukagoshi and Hendricks disclose: The method of claim 6, wherein when the target data is data indicating environmental information, the second position is a position rear to the first position; when the target data is data indicating audio information, the second position is a position in front of the first position; when the target data is data indicating image information, the second position is a position in front of the first position (Tsukogoshi: Fig. 10, disclosing synchronization with video scenes—e.g., an environment in which an image capture device is located; Fig. 2, element 116, paragraph [0216], disclosing a microphone for obtaining audio information; paragraph [0447], disclosing control of overlay information in front of other information.

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Regarding claim 19, Tsukagoshi and Hendricks disclose: An electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface and the memory communicate with each other through the communication bus; the memory is configured for storing executable instructions; and the processor is configured for performing, when executing the instructions, the method for transmitting data of claim 8 (Tsukagoshi: paragraph [0561], disclosing a processor, a communication interface, a memory, and a communication bus; paragraph [0474], disclosing storage of software for execution by the processor).

	Regarding claim 23, Tsukagoshi and Hendricks disclose: A non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the method of claim 1 (Tsukagoshi: paragraph [0474], disclosing storage of software for execution by the processor).

	Regarding claim 24, Tsukagoshi and Hendricks disclose: A non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform the method of claim 8 (Tsukagoshi: paragraph [0474], disclosing storage of software for execution by the processor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484